Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 6, 2020

                                    No. 04-19-00538-CV

  William Alec TISDALL, M.D. and William A. Tisdall, M.D., P.A. d/b/a Spine & Joint Pain
                                     Specialists,
                                     Appellants

                                              v.

                      Thomas VAREBROOK and Rebecca Varebrook,
                                   Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-06007
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        On December 31, 2019, Amy Hinds filed a request for an additional ten days to file the
reporter’s record. We grant the request and order Amy Hinds to file the reporter’s record by
January 10, 2020. No further extensions of time will be granted. If the record is not filed as
ordered, Hinds will be required to show cause before this court why she should not be held in
contempt.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court